DETAILED ACTION
Amendment and Request for Continued Examination received 5 December 2022 is acknowledged.  Claims 1-17 and 20-22 are pending and have been considered as follows.
Claim Objections
Claim 11 is objected to because of the following informalities: “the filter misconduct” in line 5-6 should be “the filtered misconduct”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nowlin (US Pub. No. 2007/0013336) in view of Sakamoto (US Pub. No. 2003/0085681), further in view of Tabandeh (US Pub. No. 2018/0065252).
As per Claim 1, Nowlin discloses an admittance mode control system (210, 516) for a robotic arm (520) (Figs. 1A, 8; ¶56, 69, 71-73) comprising:
an admittance switch (516) adapted to be mounted to the robotic arm (520) (Fig. 8; ¶71-73);
a rotary joint (e.g., J4) (Figs. 5A-5B, 6, 8; ¶64-68, 71-73);
control circuitry (210) connected to the admittance switch (516) via the rotary joint (e.g., J4) (Figs. 1, 5A-5B, 6, 8; ¶56, 64-69, 71-73), and adapted to be mounted to the robotic arm (520) (¶57, 93), at least one rotational degree of freedom (e.g., J4) being present between the control circuitry (210) and the admittance switch (516) (Figs. 1, 5A-5B, 6, 8; ¶56-57, 64-68, 71-73, 93), the control circuitry (210) interpreting signals during use of the robotic arm (520) for robotic arm manipulation (Fig. 8; ¶71-73); and
whereby the control circuitry (210) is adapted to communicate a request for admittance (as per actuation of button 516) to a robot driver (as per “While port clutch input 516 is actuated by the hand, the system processor will drive joints of manipulator 510 in response to manual movement of link 518” in ¶71) for the robot driver to convert an operation of the robotic arm (520) into admittance mode (as per clutch mode), the admittance mode (as per clutch mode) enabling constrained movements (as per “processor will drive joints of manipulator 520 in response to manual movement” in ¶71) of the robotic arm (520) as guided by manipulations (in clutch mode) (Figs. 1, 8; ¶56-57, 71-73, 93).
Nowlin does not expressly disclose:
wherein the rotary joint includes a rotary contact; and
wherein the control circuitry operates to filter circuit misconduct from admittance switch activation.
Sakamoto discloses a robot (1) having an arm (6) and a hand (8) coupled via a rotary joint (7) (Fig. 1; ¶21).  The rotary joint (7) includes a slip ring (18) (Fig. 1; ¶25).  Information from a sensor (9) on the hand (9) is transmitted to a control circuit (20) via the slip ring (18) (Figs. 1, 5; ¶25-26).  In this way, the hand (8) and arm (6) are configured to revolute endlessly (¶7).  Like Nowlin, Sakamoto is concerned with robot control systems.
Tabandeh discloses a manipulator (105) having an end effector (107) that is adapted to be maneuvered by a user (u) (Fig. 1; ¶20).  Signals describing maneuvers (as per 201) by the user (u) are transmitted to a controller (205) to track movements of the end effector (107) by the user (u) (Fig. 2; ¶21).  In one embodiment, the controller (205) includes a filter (403) that distinguishes intentional operation by the user (u) from noise (Fig. 4; ¶30).  In this way, smooth and accurate motions are provided (¶30).  Like Nowlin, Tabandeh is concerned with robot control systems
Therefore, from these teachings of Nowlin, Sakamoto, and Tabandeh, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Sakamoto and Tabandeh to the system of Nowlin since doing so would enhance the system by allowing the arms to revolute endlessly and by filtering noise.  Applying the teachings of Sakamoto and Tabandeh to the system of Nowlin would involve a system “wherein the rotary joint includes a rotary contact” in that the manipulator assembly of Nowlin would include a slip ring as per Sakamoto.  Further, the system would operate “wherein the control circuitry operates to filter circuit misconduct from admittance switch activation” in that operation of the controller as per Nowlin would be informed by the filter as per Tabandeh.

As per Claim 7, the combination of Nowlin, Sakamoto, and Tabandeh teaches or suggests all limitations of Claim 1.  Nowlin does not expressly disclose wherein the control circuitry comprises voltage level shifters to adjust a voltage of signals of the control circuitry for transmission to a microcontroller controlling operation of the robotic arm.
See rejection of Claim 1 for discussion of teachings of Tabandeh.  In one embodiment, Tabandeh further discloses an amplifier adapted to control the voltage supplied to the drive system (207) (¶29).  In this way, the drive system (207) outputs a velocity corresponding to the user input (¶29).
Therefore, from these teachings of Nowlin, Sakamoto, and Tabandeh, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Tabandeh to the system of Nowlin as modified in view of Sakamoto and Tabandeh since doing so would enhance the system by outputting a velocity corresponding to user input.

As per Claim 8, the combination of Nowlin, Sakamoto, and Tabandeh teaches or suggests all limitations of Claim 7.  Nowlin further discloses the microcontroller (210) (¶56, 93).

As per Claim 9, the combination of Nowlin, Sakamoto, and Tabandeh teaches or suggests all limitations of Claim 1.  Nowlin further discloses wherein the admittance switch (516) is adapted to project from a tubular body (as per exterior structure of manipulator 304 in Fig. 4A-C) of the robotic arm (520) (Figs. 4A-C, 8; ¶64-65, 71-73).

As per Claim 10, the combination of Nowlin, Sakamoto, and Tabandeh teaches or suggests all limitations of Claim 1.  Nowlin further discloses wherein the admittance switch (516) is adapted to be located proximate to an effector end (306) of the robotic arm (520) (Figs. 4A-C, 8; ¶64-65, 71-73).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Nowlin (US Pub. No. 2007/0013336) in view of Sakamoto (US Pub. No. 2003/0085681), further in view of Tabandeh (US Pub. No. 2018/0065252), further in view of Nagata (US Patent No. 6,212,443), further in view of Aga (US Patent No. 4,839,533).

As per Claim 2, the combination of Nowlin, Sakamoto, and Tabandeh teaches or suggests all limitations of Claim 1.  Nowlin does not expressly disclose wherein the control circuitry comprises a single-pole double-throw momentary switch comprising a normally-open pole-throw switch and a normally-closed pole-throw switch.
Nagata discloses a robot (12) in which an operator (11) holds a handle (23) attached to the robot (12) in order to perform teaching operations (Fig. 7; 7:42-8:7).  In one embodiment, teaching operations further involve a teaching apparatus (40) that includes an emergency stop button (42) and an input switch (43) (Figs. 4, 7; 6:12-31).  The input switch (43) provides the robot with teaching points when the user actuates the input switch (43) (6:27-31).  The emergency stop button (42) stops motion of the robot when pushed (6:21-26).  Accordingly, the input switch (43) is a normally-opened switch and the emergency stop button (42) is a normally-closed switch.  In this way, the operator inputs specified teaching points and avoids danger.  Like Nowlin, Nagata is concerned with robot control systems.
Aga discloses a safety switch (Fig. 1; 3:8-44) in which a normally closed switch (80) operates to disconnect a power supply load (78) (Figs. 3-4; 5:15-63).  In one embodiment, the switch (80) is a normally closed single-pole, single throw momentary switch (10:18-24).  In an alternative embodiment, the switch (80) is a normally open single throw, momentary switch (10:24-28).  In a further alternative embodiment, the switch (80) includes a single pole double throw momentary switch in combination with normally closed contacts and normally open contacts (10:32-39).  In this way, Aga teaches that switches that the specified combination of throws and pulls is a matter of design choice.  Like Nowlin, Aga is concerned with input buttons.
Therefore, from these teachings of Nowlin, Sakamoto, Tabandeh, Nagata, and Aga, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Nagata and Aga to the system of Nowlin as modified in view of Sakamoto and Tabandeh since doing so would enhance the system by inputting specified teaching points and avoiding danger and by reducing cost in the event that single-pole double-throw momentary switch comprising a normally-open pole-throw switch and a normally-closed pole-throw switch is the cheapest suitable configuration.
As per Claim 3, the combination of Nowlin, Sakamoto, Tabandeh, Nagata, and Aga teaches or suggests all limitations of Claim 2.  Nowlin does not expressly disclose wherein the admittance switch is configured for actuating the normally-open pole-throw switch and the normally-closed pole-throw switch when actuated.
See rejection of Claim 2 for discussion of teachings of Nagata and Aga.
Therefore, from these teachings of Nowlin, Sakamoto, Tabandeh, Nagata, and Aga, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Nagata and Aga to the system of Nowlin as modified in view of Sakamoto and Tabandeh since doing so would enhance the system by inputting specified teaching points and avoiding danger and by reducing cost in the event that single-pole double-throw momentary switch comprising a normally-open pole-throw switch and a normally-closed pole-throw switch is the cheapest suitable configuration.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nowlin (US Pub. No. 2007/0013336) in view of Sakamoto (US Pub. No. 2003/0085681), further in view of Tabandeh (US Pub. No. 2018/0065252), further in view of Nagata (US Patent No. 6,212,443), further in view of Aga (US Patent No. 4,839,533), further in view of Cook (US Patent No. 4,531,192).

As per Claim 4, the combination of Nowlin, Sakamoto, Tabandeh, Nagata, and Aga teaches or suggests all limitations of Claim 2.  Nowlin does not expressly disclose wherein the control circuitry further comprises a not-or (NOR) gate, wherein the normally-open pole-throw switch and the normally-closed pole-throw switch are coupled to the NOR gate.
See rejection of Claim 2 for discussion of teachings of Nagata and Aga.
Cook discloses a controller (61) for a robot (20) in which the controller (61) includes NOR gates (252, 253) (Figs. 1-2; 5:20-31, 6:17-47, 9:42-66).  In a specified configuration, the NOR gates (252, 253) operate as a cross-coupled latch (9:50-54).  Like Nowlin, Cook is concerned with robot control systems.
Therefore, from these teachings of Nowlin, Sakamoto, Tabandeh, Nagata, Aga, and Cook, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Nagata, Aga, and Cook to the system of Nowlin as modified view of Sakamoto, Tabandeh, Nagata, and Aga since doing so would enhance the system: by inputting specified teaching points and avoiding danger; by reducing cost in the event that single-pole double-throw momentary switch comprising a normally-open pole-throw switch and a normally-closed pole-throw switch is the cheapest suitable configuration; and by providing a cross-coupled latch.

As per Claim 5, the combination of Nowlin, Sakamoto, Tabandeh, Nagata, Aga, and Cook teaches or suggests all limitations of Claim 4.  Nowlin further discloses wherein the controllers comprise embodiments featuring processing hardware and embodiments featuring software (¶93).  By implication, the controllers of Nowlin may be implemented as hardware and/or software as a matter of design choice.  Nowlin does not expressly disclose wherein the NOR gate is implemented in hardware.
See rejection of Claim 4 for discussion of teachings of Cook.
Therefore, from these teachings of Nowlin, Sakamoto, Tabandeh, Nagata, Aga, and Cook, one of ordinary skill in the art before the effective filing date would have found it obvious to implement the NOR gate as per Cook as applied to the system of Nowlin as modified view of Sakamoto, Tabandeh, Nagata, and Aga in hardware since doing so would be, according to Nowlin, a matter of design choice.

As per Claim 6 the combination of Nowlin, Sakamoto, Tabandeh, Nagata, Aga, and Cook teaches or suggests all limitations of Claim 4.  Nowlin further discloses wherein the controllers comprise embodiments featuring processing hardware and embodiments featuring software (¶93).  By implication, the controllers of Nowlin may be implemented as hardware and/or software as a matter of design choice.  Nowlin does not expressly disclose wherein the NOR gate is implemented in software.
See rejection of Claim 4 for discussion of teachings of Cook.
Therefore, from these teachings of Nowlin, Sakamoto, Tabandeh, Nagata, Aga, and Cook, one of ordinary skill in the art before the effective filing date would have found it obvious to implement the NOR gate as per Cook as applied to the system of Nowlin as modified view of Sakamoto, Tabandeh, Nagata, and Aga in software since doing so would be, according to Nowlin, a matter of design choice.

Claims 11, 17, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nowlin (US Pub. No. 2007/0013336) in view of Sakamoto (US Pub. No. 2003/0085681), further in view of Tabandeh (US Pub. No. 2018/0065252), further in view of Martin (US Pub. No. 2016/0359707).

As per Claim 11, Nowlin discloses a method for converting an operation of a robotic arm (520) into admittance mode (as per clutch mode) (Figs. 1, 8; ¶56-57, 71-73, 93), the robotic arm (520) of the type having an admittance switch (516) (Fig. 8; ¶71-73), a rotary joint (e.g., J4) (Figs. 5A-5B, 6, 8; ¶64-68, 71-73), and control circuitry (210) connected to the admittance switch (516) via the rotary joint (e.g., J4) (Figs. 1, 5A-5B, 6, 8; ¶56, 64-69, 71-73), the method comprising:
receiving signals from the rotary joint (e.g., J4) during use of the robotic arm (520) in a procedure in clutch mode (Figs. 1, 5A-5B, 6, 8; ¶56, 64-69, 71-73);
interpreting the signals (Figs. 1, 8; ¶56-57, 71-73, 93);
identifying one of the signals as admittance switch activation (Figs. 1, 8; ¶56-57, 71-73, 93); and 
communicating a request for admittance to a robot driver (as per “While port clutch input 516 is actuated by the hand, the system processor will drive joints of manipulator 520 in response to manual movement of link 518” in ¶71) to convert an operation of the robotic arm (520) into admittance mode (as per clutch mode) (Figs. 1, 8; ¶56-57, 71-73, 93), the admittance mode (as per clutch mode) enabling constrained movements (as per “processor will drive joints of manipulator 520 in response to manual movement” in ¶71) of the robotic arm (520) as guided by manipulations (in clutch mode) (Figs. 1, 8; ¶56-57, 71-73, 93).
Nowlin does not expressly disclose:
wherein rotary joint includes rotary contact;
wherein interpreting the signals is to filter circuit misconduct from admittance switch activation, the filter misconduct originating from the rotary contact;
Sakamoto discloses a robot (1) having an arm (6) and a hand (8) coupled via a rotary joint (7) (Fig. 1; ¶21).  The rotary joint (7) includes a slip ring (18) (Fig. 1; ¶25).  Information from a sensor (9) on the hand (9) is transmitted to a control circuit (20) via the slip ring (18) (Figs. 1, 5; ¶25-26).  In this way, the hand (8) and arm (6) are configured to revolute endlessly (¶7).  Like Nowlin, Sakamoto is concerned with robot control systems.
Tabandeh discloses a manipulator (105) having an end effector (107) that is adapted to be maneuvered by a user (u) (Fig. 1; ¶20).  Signals describing maneuvers (as per 201) by the user (u) are transmitted to a controller (205) to track movements of the end effector (107) by the user (u) (Fig. 2; ¶21).  In one embodiment, the controller (205) includes a filter (403) that distinguishes intentional operation by the user (u) from noise (Fig. 4; ¶30).  In this way, smooth and accurate motions are provided (¶30).  Like Nowlin, Tabandeh is concerned with robot control systems.
Martin discloses a communications interface device (4) for monitoring a slip ring (1) (Figs. 1-2; ¶29-33).  The device (4) measures channel state information (CSI) in order to monitor the health of the slip ring (1) (¶18, 31).  In one embodiment, the monitoring provides condition assessment, fault assessment, condition prediction, and fault monitoring (¶45).  In this way, communications reliability is enhanced (¶10).  Like Nowlin, Martin is concerned with robot systems (¶3).
Therefore, from these teachings of Nowlin, Sakamoto, Tabandeh, and Martin, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Sakamoto, Tabandeh, and Martin to the system of Nowlin since doing so would enhance the system by: allowing the arms to revolute endlessly; filtering noise; and enhancing communications reliability.  Applying the teachings of Sakamoto, Tabandeh, and Martin to the system of Nowlin would involve a system that operates “wherein rotary joint includes rotary contact” in that the manipulator assembly of Nowlin would include a slip ring as per Sakamoto.  Further, the system would operate “wherein interpreting the signals is to filter circuit misconduct from admittance switch activation, the filter misconduct originating from the rotary contact” in that operation of the controller as per Nowlin would be informed by the filters of Tabandeh as informed by slip ring monitoring as per Martin.

As per Claim 17, the combination of Nowlin, Sakamoto, Tabandeh, and Martin teaches or suggests all limitations of Claim 11.  Nowlin does not expressly disclose adjusting a voltage of signals of the control circuitry prior to transmission to a microcontroller controlling operation of the robotic arm.
See rejection of Claim 11 for discussion of teachings of Tabandeh.  In one embodiment, Tabandeh further discloses an amplifier adapted to control the voltage supplied to the drive system (207) (¶29).  In this way, the drive system (207) outputs a velocity corresponding to the user input (¶29).
Therefore, from these teachings of Nowlin, Sakamoto, Tabandeh, and Martin, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Tabandeh to the system of Nowlin as modified in view of Sakamoto, Tabandeh, and Martin since doing so would enhance the system by outputting a velocity corresponding to user input.

As per Claim 20, the combination of Nowlin, Sakamoto, Tabandeh, and Martin teaches or suggests all limitations of Claim 17.  Nowlin does not expressly disclose further adjusting the voltage-adjusted signal to maintain signal integrity of the voltage-adjusted signals.
See rejection of Claim 11 for discussion of teachings of Tabandeh.  In one embodiment, Tabandeh further discloses an amplifier adapted to control the voltage supplied to the drive system (207) (¶29).  In this way, the drive system (207) outputs an appropriate velocity corresponding to the user input (¶29).
Therefore, from these teachings of Nowlin, Sakamoto, Tabandeh, and Martin, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Tabandeh to the system of Nowlin as modified in view of Sakamoto, Tabandeh, and Martin since doing so would enhance the system by outputting an appropriate velocity corresponding to user input.

As per Claim 21, the combination of Nowlin, Sakamoto, Tabandeh, and Martin teaches or suggests all limitations of Claim 11.  Nowlin does not expressly disclose identifying one of the signals as circuit misconduct, and maintaining the robot driver in a mode of operation.
See rejection of Claim 11 for discussion of teachings of Tabandeh.  In one embodiment, the noise filter (403) adapts the controller (205) to ignore noise other than desired user inputs (¶30).
Therefore, from these teachings of Nowlin, Sakamoto, Tabandeh, and Martin, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Tabandeh to the system of Nowlin as modified in view of Sakamoto, Tabandeh, and Martin since doing so would enhance the system by outputting a velocity corresponding to user input.

As per Claim 22, the combination of Nowlin, Sakamoto, Tabandeh, and Martin teaches or suggests all limitations of Claim 11.  Nowlin further discloses converting the operation of the robotic arm (520) into the admittance mode (as per clutch mode) (Figs. 1, 8; ¶56-57, 71-73, 93).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nowlin (US Pub. No. 2007/0013336) in view of Sakamoto (US Pub. No. 2003/0085681), further in view of Tabandeh (US Pub. No. 2018/0065252), further in view of Martin (US Pub. No. 2016/0359707), further in view of Nagata (US Patent No. 6,212,443), further in view of Aga (US Patent No. 4,839,533).

As per Claim 12, the combination of Nowlin, Sakamoto, Tabandeh, and Martin teaches or suggests all limitations of Claim 11.  Nowlin does not expressly disclose wherein interpreting the signals comprises routing the signals through a single-pole double-throw momentary switch comprising a normally-open pole-throw switch and a normally-closed pole-throw switch.
Nagata discloses a robot (12) in which an operator (11) holds a handle (23) attached to the robot (12) in order to perform teaching operations (Fig. 7; 7:42-8:7).  In one embodiment, teaching operations further involve a teaching apparatus (40) that includes an emergency stop button (42) and an input switch (43) (Figs. 4, 7; 6:12-31).  The input switch (43) provides the robot with teaching points when the user actuates the input switch (43) (6:27-31).  The emergency stop button (42) stops motion of the robot when pushed (6:21-26).  Accordingly, the input switch (43) is a normally-opened switch and the emergency stop button (42) is a normally-closed switch.  In this way, the operator inputs specified teaching points and avoids danger.  Like Nowlin, Nagata is concerned with robot control systems.
Aga discloses a safety switch (Fig. 1; 3:8-44) in which a normally closed switch (80) operates to disconnect a power supply load (78) (Figs. 3-4; 5:15-63).  In one embodiment, the switch (80) is a normally closed single-pole, single throw momentary switch (10:18-24).  In an alternative embodiment, the switch (80) is a normally open single throw, momentary switch (10:24-28).  In a further alternative embodiment, the switch (80) includes a single pole double throw momentary switch in combination with normally closed contacts and normally open contacts (10:32-39).  In this way, Aga teaches that switches that the specified combination of throws and pulls is a matter of design choice.  Like Nowlin, Aga is concerned with input buttons.
Therefore, from these teachings of Nowlin, Sakamoto, Tabandeh, Martin, Nagata, and Aga, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Nagata and Aga to the system of Nowlin as modified in view of Sakamoto, Tabandeh, and Martin since doing so would enhance the system by inputting specified teaching points and avoiding danger and by reducing cost in the event that single-pole double-throw momentary switch comprising a normally-open pole-throw switch and a normally-closed pole-throw switch is the cheapest suitable configuration.

As per Claim 13, the combination of Nowlin, Sakamoto, Tabandeh, Martin, Nagata, and Aga teaches or suggests all limitations of Claim 12.  Nowlin does not expressly disclose wherein identifying one of the signals as admittance switch activation occurs responsive to the admittance switch being actuated, thereby actuating the normally-open pole-throw switch and the normally-closed pole-throw switch.
See rejection of Claim 12 for discussion of teachings of Nagata and Aga.
Therefore, from these teachings of Nowlin, Sakamoto, Tabandeh, Martin, Nagata, and Aga, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Nagata and Aga to the system of Nowlin as modified in view of Sakamoto, Tabandeh, and Martin since doing so would enhance the system by inputting specified teaching points and avoiding danger and by reducing cost in the event that single-pole double-throw momentary switch comprising a normally-open pole-throw switch and a normally-closed pole-throw switch is the cheapest suitable configuration.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nowlin (US Pub. No. 2007/0013336) in view of Sakamoto (US Pub. No. 2003/0085681), further in view of Tabandeh (US Pub. No. 2018/0065252), further in view of Martin (US Pub. No. 2016/0359707), further in view of Nagata (US Patent No. 6,212,443), further in view of Aga (US Patent No. 4,839,533), further in view of Cook (US Patent No. 4,531,192).

As per Claim 14, the combination of Nowlin, Sakamoto, Tabandeh, Martin, Nagata, and Aga teaches or suggests all limitations of Claim 12.  Nowlin does not expressly disclose wherein interpreting the signals comprises routing the signals through a not-or (NOR) gate, wherein the normally-open pole- throw switch and the normally-closed pole-throw switch are coupled to the NOR gate.
See rejection of Claim 12 for discussion of teachings of Nagata and Aga.
Cook discloses a controller (61) for a robot (20) in which the controller (61) includes NOR gates (252, 253) (Figs. 1-2; 5:20-31, 6:17-47, 9:42-66).  In a specified configuration, the NOR gates (252, 253) operate as a cross-coupled latch (9:50-54).  Like Nowlin, Cook is concerned with robot control systems.
Therefore, from these teachings of Nowlin, Sakamoto, Tabandeh, Martin, Nagata, Aga, and Cook, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Nagata, Aga, and Cook to the system of Nowlin as modified view of Sakamoto, Tabandeh, Martin, Nagata, and Aga since doing so would enhance the system: by inputting specified teaching points and avoiding danger; by reducing cost in the event that single-pole double-throw momentary switch comprising a normally-open pole-throw switch and a normally-closed pole-throw switch is the cheapest suitable configuration; and by providing a cross-coupled latch.

As per Claim 15, the combination of Nowlin, Sakamoto, Tabandeh, Martin, Nagata, Aga, and Cook teaches or suggests all limitations of Claim 14.  Nowlin further discloses wherein the controllers comprise embodiments featuring processing hardware and embodiments featuring software (¶93).  By implication, the controllers of Nowlin may be implemented as hardware and/or software as a matter of design choice.  Nowlin does not expressly disclose wherein the NOR gate is implemented in hardware.
See rejection of Claim 14 for discussion of teachings of Cook.
Therefore, from these teachings of Nowlin, Sakamoto, Tabandeh, Martin, Nagata, Aga, and Cook, one of ordinary skill in the art before the effective filing date would have found it obvious to implement the NOR gate as per Cook as applied to the system of Nowlin as modified view of Sakamoto, Tabandeh, Martin, Nagata, and Aga in hardware since doing so would be, according to Nowlin, a matter of design choice.

As per Claim 16 the combination of Nowlin, Sakamoto, Tabandeh, Martin, Nagata, Aga, and Cook teaches or suggests all limitations of Claim 14.  Nowlin further discloses wherein the controllers comprise embodiments featuring processing hardware and embodiments featuring software (¶93).  By implication, the controllers of Nowlin may be implemented as hardware and/or software as a matter of design choice.  Nowlin does not expressly disclose wherein the NOR gate is implemented in software.
See rejection of Claim 14 for discussion of teachings of Cook.
Therefore, from these teachings of Nowlin, Sakamoto, Tabandeh, Martin, Nagata, Aga, and Cook, one of ordinary skill in the art before the effective filing date would have found it obvious to implement the NOR gate as per Cook as applied to the system of Nowlin as modified view of Sakamoto, Tabandeh, Martin, Nagata, and Aga in software since doing so would be, according to Nowlin, a matter of design choice.
Response to Arguments
Applicant's arguments filed 5 December 2022 have been fully considered as follows.
Applicant asserts that the rejections under 35 USC 103 are improper because “the Office concedes that Nowlin does not teach [interpreting signals as claimed]” (page 5 of Amendment), “The Office then declares that Tabandeh also fails to teach this limitation” (page 5 of Amendment), and therefore, “If Nowlin and Tanadeh do not teach [interpreting signals as claimed] as per the Examiner’s own words, and Sakamoto is not used by the Office in support of the rejection of this limitation, then no prima facie case of obviousness has been established” (page 6 of Amendment).  However, Applicant attacks the references individually (see MPEP § 2145(IV)) whereas no rejection involves an assertion that Nowlin, Tabandeh, or Sakamoto individually discloses the control circuity interpreting signals as claimed.  Consistent with the section of MPEP § 2143 recited by Applicant (page 5 of Amendment), the rejections articulate a finding that the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  Specifically, the previous rejections (see 2/14/2022 Office action at pages 5-9; see 6/03/2022 Office action at pages 3-6) articulated a finding that the combination of Nowlin, Tabandeh, and Sakamoto teach or suggest all limitations of Claims 1 and 11.  To the extent that the present rejections involve new ground(s) of rejection, the amendments necessitated the new ground(s) of rejection.  Accordingly, Applicant’s assertion involves ignoring the written record.  Therefore, Applicant’s assertion does not identify a proper basis for finding that any rejection is improper.

Applicant asserts that the rejections under 35 USC 103 are improper because “The Office has failed to demonstrate that the prior art teaches the limitations: ‘the control circuitry interpreting signals [as per claim 1]’; ‘interpreting the signals [as per claim 11]’” (page 6 of Amendment).  However, this assertion is not consistent with the written record (see 2/14/2022 Office action at pages 5-9; see 6/03/2022 Office action at pages 3-6).  Accordingly, Applicant’s assertion does not identify a proper basis for finding that any rejection is improper.

Applicant asserts that the rejections under 35 USC 103 are improper because “This is an error from the Office, for which the Applicant believes that the Examiner’s decision must be withdrawn” (page 7 of Amendment).  However, as discussed above, the error alleged by Applicant requires ignoring the written record.  Accordingly, Applicant’s assertion does not identify a proper basis for finding that any rejection is improper.

Applicant assert that “the fact that the rejection under 35 USC 103 is improper based on the same references as for the previous responses renders the finality of the present Office Action improper and ask that the next Office Action be non-final, should the next Office Action not be a Notice of Allowance” (page 7).  However, as discussed above, the “fact” alleged by Applicant involves ignoring the written record.  Accordingly, Applicant does not identify any proper basis for finding that the finality of any rejection was improper.  The present action is Non-Final in view of the new ground(s) of rejection necessitated by the amendments filed with the Request for Continued Examination.

Applicant asserts that the rejections under 35 USC 103 are improper because “the Office has failed to prove that Nowlin teaches the limitation ‘control circuitry connected to the admittance switch via the rotary contact’ (claim 1 and 11)’” (page 7 of Amendment).  However, no rejection involves an assertion that Nowlin individually discloses the claim language at issue.  Accordingly, Applicant’s argument is not relevant to the rejection of any claim.  Accordingly, Applicant’s assertion does not identify a proper basis for finding that any rejection is improper.

Applicant asserts that the rejections under 35 USC 103 are improper because “[the cited portion of Nowlin] does not equate to the limitation ‘control circuitry connected to the admittance switch via the rotary contact’” (page 7 of Amendment).  However, no rejection involves an assertion that Nowlin individually discloses the claim language at issue.  Accordingly, Applicant’s argument is not relevant to the rejection of any claim.  Accordingly, Applicant’s assertion does not identify a proper basis for finding that any rejection is improper.

Applicant asserts that the rejections under 35 USC 103 are improper because “there is no indication in any of paragraphs [0071] or [0094], or in a remainder of Nowlin, that data processing circuits of the processor 210 are connected to the port clutch input 516 via the rotary joint” (page 7-8 of Amendment).  Applicant’s assertion is not consistent with the expressly cited portions of Nowlin in which the port input clutch (516) communicates with the system processor (210).  Accordingly, Applicant’s assertion involves an improper interpretation of the cited references.  Accordingly, Applicant’s assertion does not identify a proper basis for finding that any rejection is improper.

Applicant asserts that the rejections under 35 USC 103 are improper because “This limitation pertains to a given type of mechanical connection between an admittance switch and a control circuitry, not taught or shown by Nowlin” (page 8 of Amendment).  However, no rejection involves an assertion that Nowlin individually discloses the claim language at issue.  Accordingly, Applicant’s argument is not relevant to the rejection of any claim.  Accordingly, Applicant’s assertion does not identify a proper basis for finding that any rejection is improper.

Applicant asserts that the rejections under 35 USC 103 are improper because “No prima facie case of obviousness has been established, whereby the rejection of claims 1 and 11 must be withdrawn” (page 8 of Amendment).  However, as discussed above, Applicant’s assertions involve: ignoring the written record; assertions that are not relevant to any rejection; and an improper interpretation of the cited references.  Accordingly, Applicant’s assertion does not identify a proper basis for finding that any rejection is improper.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664